Title: To James Madison from Carlos Martínez de Yrujo (Abstract), 24 March 1805
From: Yrujo, Carlos Martínez de
To: Madison, James


24 March 1805, Philadelphia. Having given permission to Juan Bautista Bernabeu, Spanish consul in Baltimore, to travel to Spain, Yrujo has named Fausto de Foronda, vice-consul at Philadelphia, to deal with matters that might occur in Baltimore during Bernabeu’s absence. Yrujo tells JM this for his information so that he might grant the appropriate exequatur should he judge it necessary.
